           Case 2:20-cv-02378-GMS Document 1 Filed 12/08/20 Page 1 of 5




 1 Husch Blackwell LLP
     2415 E. Camelback Road, Suite 500
 2   Phoenix, AZ 85016

     Ian M. Fischer (State Bar No. 026239)
 3
     Jamie L. Halavais (State Bar No. 029674)
     Claire E. F. Eichmann (State Bar No. 035945)
 4   Telephone: 480.824.7890
     Email: ian.fischer@huschblackwell.com
 5   Email: jamie.halavais@huschblackwell.com
     Email: claire.eichmann@huschblackwell.com
 6   Attorneys for Monsanto Company

 7
                                     UNITED STATES DISTRICT COURT
 8
                                              DISTRICT OF ARIZONA
 9
      Eduino N. Pinheiro,
10                 Plaintiff,                                Case No.

11    v.                                                     DEFENDANT MONSANTO
                                                             COMPANY’S NOTICE
12                                                           OF REMOVAL
      Monsanto Company,
13
      Defendant.
14
15            Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 (and any other applicable laws),
16 Defendant Monsanto Company (“Monsanto”) hereby gives notice of removal of this action,
17 captioned Eduino N. Pinheiro v. Monsanto Co., bearing case number CV2020-055746, from
18 the Superior Court of Maricopa County, Arizona to the United States District Court for the
19 District of Arizona. Pursuant to 28 U.S.C. § 1446(a), Monsanto provides the following
20 statement of grounds for removal.
21                                                  Introduction
22            1.       In this products liability lawsuit, Plaintiff Eduino Pinheiro sues Monsanto for
23 injuries allegedly caused by Monsanto’s Roundup®-branded herbicides, which have
24 glyphosate as their active ingredient. For decades, farmers have used glyphosate-based
25 herbicides to increase crop yields, and home-owners, landscaping companies, and local
26 government agencies have used these herbicides for highly effective weed control.
27 Glyphosate is one of the most thoroughly studied herbicides in the world, and glyphosate-
28 based herbicides have received regulatory approval in more than 160 countries. Since 1974,
        Case 2:20-cv-02378-GMS Document 1 Filed 12/08/20 Page 2 of 5




 1 when Monsanto first introduced a Roundup®-branded herbicide to the marketplace, the
 2 United States Environmental Protection Agency repeatedly has concluded that glyphosate
 3 does not cause cancer – including as recently as January 2020. Nevertheless, Plaintiff
 4 alleges that he developed cancer – specifically, non-Hodgkin’s lymphoma (“NHL”) – caused
 5 by exposure to Monsanto’s glyphosate-based herbicides.
 6         2.     This is one of many lawsuits that have been filed against Monsanto involving
 7 Roundup®-branded herbicides. A multidistrict litigation proceeding is pending in the United
 8 States District Court for the Northern District of California, before the Honorable Vince G.
 9 Chhabria, pursuant to 28 U.S.C. § 1407. See In re Roundup Prods. Liab. Litig., No. 3:16-
10 md-02741-VC (N.D. Cal.); In re Roundup Prods. Liab. Litig., MDL No. 2741, 214 F. Supp.
11 3d 1346 (J.P.M.L. 2016).
12         3.     As discussed in more detail below, Monsanto removes this lawsuit because
13 this Court has subject matter jurisdiction based on diversity of citizenship. Complete
14 diversity of citizenship exists in this case as required by 28 U.S.C. § 1332. The statutory
15 amount-in-controversy requirement is also satisfied because Plaintiff seeks damages for
16 cancer allegedly caused by exposure to Monsanto’s Roundup®-branded herbicides.
17                             Background and Procedural History
18         4.     Plaintiff commenced this lawsuit in the Superior Court of Maricopa County,
19 Arizona by filing a Complaint, captioned Eduino Pinheiro v. Monsanto Co., case number
20 CV2020-055746, on or about November 9, 2020 (the “State Court Action”).
21         5.     Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the Summons and
22 Complaint served upon Monsanto in the State Court Action (and other filings available from
23 the state court’s files) are attached collectively as Exhibit 1. Plaintiff seeks damages for
24 NHL allegedly caused by exposure to Monsanto’s glyphosate-based herbicides. See, e.g.,
25 Complaint ¶¶ 1, 37-38, 50, 52-53, 65, 67, 76.
26                         Basis for Removal – Diversity Jurisdiction
27         6.     Plaintiff is, and was at the time the State Court Action was filed, a resident and
28 citizen of the State of Arizona and/or the State of California. See Complaint ¶¶ 6, 8, 50.


                                                  2
        Case 2:20-cv-02378-GMS Document 1 Filed 12/08/20 Page 3 of 5




 1          7.    Monsanto is, and was at the time the State Court Action was filed, a
 2 corporation incorporated under the laws of the State of Delaware, with its principal place of
 3 business in the State of Missouri. Complaint ¶ 9. Thus, Monsanto is deemed to be a citizen
 4 of Missouri and Delaware, for purposes of diversity jurisdiction.
 5          8.    The Complaint seeks compensatory and punitive damages based on the
 6 allegations that Monsanto’s Roundup®-branded herbicides caused Plaintiff to develop
 7 cancer (NHL). Therefore, it is plausible from the face of the Complaint that Plaintiff seeks
 8 damages in excess of $75,000, exclusive of interest and costs, which satisfies the
 9 jurisdictional amount-in-controversy requirement. 28 U.S.C. § 1332(a); see Dart Cherokee
10 Basin Operating Co. v. Owens, 574 U.S. 81, 89 (2014) (“[A] defendant’s notice of removal
11 need include only a plausible allegation that the amount in controversy exceeds the
12 jurisdictional threshold.”); see also Ross v. First Family Fin. Servs., Inc., No. 2:01CV218-
13 P-B, 2002 WL 31059582, at *8 (N.D. Miss. Aug. 29, 2002) (“[U]nspecified claims for
14 punitive damage sufficiently serve to bring the amount in controversy over the requisite
15 jurisdictional threshold set out in 28 U.S.C. § 1332.”). In fact, numerous other lawsuits
16 seeking damages for NHL allegedly caused by Roundup®-branded herbicides have been
17 filed against Monsanto in other federal courts asserting jurisdiction under Section 1332(a)
18 and alleging damages in excess of $75,000, exclusive of interest and costs. Moreover,
19 Plaintiff alleges that his damages qualify this lawsuit for Tier 3 – i.e., $300,000 or more –
20 based on the tiered discovery limits required by the Arizona Rules of Civil
21 Procedure. Complaint ¶ 7; see also Ariz. R. Civ. P. 8(b)(2), 26.2(c)(3) (requiring parties to
22 plead a damages tier and defining the tiers).
23          9.    In sum, this Court has original subject matter jurisdiction over this action
24 based on Section 1332(a) because there is complete diversity of citizenship between Plaintiff
25 and Monsanto, and the amount in controversy exceeds $75,000, exclusive of interest and
26 costs.
27
28


                                                   3
        Case 2:20-cv-02378-GMS Document 1 Filed 12/08/20 Page 4 of 5




 1                                  Procedural Requirements
 2         10.    The Superior Court of Maricopa County, Arizona is located within the District
 3 of Arizona. Therefore, removal to this Court satisfies the venue requirement of 28 U.S.C. §
 4 1446(a).
 5         11.    Monsanto received notice of process in the State Court Action on November
 6 18, 2020. This Notice of Removal is timely, in accordance with 28 U.S.C. § 1446(b)(1),
 7 because it is being filed within 30 days of November 18, 2020.
 8         12.    The written notice required by 28 U.S.C. § 1446(d) will be promptly filed in
 9 the Superior Court of Maricopa County, Arizona and will be promptly served on Plaintiff.
10         13.    Monsanto does not waive any legal defenses and expressly reserves its right
11 to raise any and all legal defenses in subsequent proceedings.
12         14.    If any question arises as to the propriety of this removal, Monsanto requests
13 the opportunity to present written and oral argument in support of removal.
14                                         Conclusion
15         For the foregoing reasons, Monsanto removes this lawsuit to this Court pursuant to
16 28 U.S.C. §§ 1332, 1441, and 1446 (and any other applicable laws).
17
18 Dated: December 8, 2020
19                                                  Respectfully submitted,
20                                                  HUSCH BLACKWELL LLP
21                                                  By:/s/ Ian M. Fischer
                                                    Ian M. Fischer
22                                                  Jamie L. Halavais
                                                    Claire E. F. Eichmann
23                                                  2415 E. Camelback Rd. Suite 500
                                                    Phoenix, AZ 85016
24                                                  Tel: 480-824-7890
                                                    Fax:480-824-7905
25                                                  ian.fischer@huschblackwell.com
                                                    jamie.halavais@huschblackwell.com
26
                                                    claire.eichmann@huschblackwell.com
27
                                                    Attorneys for Monsanto Company
28


                                                4
        Case 2:20-cv-02378-GMS Document 1 Filed 12/08/20 Page 5 of 5




 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on December 8, 2020, I electronically submitted the above
 3 document to the Clerk of the Court using the CM/ECF system for filing and transmittal of a
 4 Notice of Electronic Filing to all CM/ECF registered users in this case and mailed a copy to
 5 the below by U.S. Mail:
 6
 7 Michael C. McKay, Esq.
   MCKAY LAW, LLC
 8 5635 N. Scottsdale Road, Suite 170
 9 Scottsdale, Arizona 85250
   Tel: 480-681-7000
10 Email mmckay@mckaylaw.us
11 Attorney for Plaintiff
12                                                  /s/ Ian M. Fischer

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                5
